Name: Council Regulation (ECSC, EEC, Euratom) No 2175/88 of 18 July 1988 laying down the weightings applicable in third countries
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection;  economic analysis;  labour market
 Date Published: nan

 22. 7. 88 Official Journal of the European Communities No L 191 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2175/88 of 18 July 1988 laying down the weightings applicable in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, 2274/87 Q, and to family allowances payable to officials and former officials in respect of dependent children ; Whereas, principally because of the new provisions governing the weightings which apply specifically and exclusively to the remuneration of staff serving in third countries in so far as they are payable in local currency, these weightings, which are applied by way of derogation, cannot apply to the pecuniary rights of persons living in third countries who are not in active employment ; Whereas provisions should be made for transitional measures to ensure that the amounts payable to such persons prior to the entry into force of this Regulation are not reduced in the future, Having regard to the Staff Regulations of officials and the Conditions of Employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 3784/87 (2), and in particular Article 13 of Annex X thereto, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Whereas following the adoption of Council Regulation (Euratom, ECSC, EEC) No 3019/87 of 5 October 1987 laying down special and exceptional provisions applicable to officials of the European Communities serving in a third country (3), it is appropriate to lay down the weightings referred to in Articles 12 and 13 of Annex X to the Staff Regulations applicable to the proportion of remuneration payable in the currency of the country of employment at the official's request ; Whereas these weightings, designed to ensure as far as possible that officials enjoy equivalent purchasing power, irrespective of their place of employment, deal solely with the situation of officials serving in third countries to whom Annex X to the Staff Regulations applies ; Whereas the adoption of these weightings calls for the repeal of previous rules laying down the weightings applicable in third countries to remunerations, pensions, allowances under Article 50 of the Staff Regulations and Regulations (ECSC, EEC, Euratom) No 21 50/82 (4), (ECSC, EEC, Euratom) No 1679/85(0, (ECSC, EEC, Euratom) No 3518/85 (^ and (Euratom, ECSC, EEC) No Article 1 1 . For the purposes of Article 13 of Annex X to the Staff Regulations the weightings to be applied to re ­ muneration paid in the currency of the country of employment shall be as laid down in the Annex hereto. 2. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date of implementation of this Regulation . Article 2 The provisions of Articles 5 and 14 of Regulation (Euratom, ECSC, EEC) No 3784/87 in so far as they concern the weightings applicable in third countries are hereby repealed. (') OJ No L 56, 4. 3 . 1968, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 1 . O OJ No L 286, 9 . 10 . 1987, p. 3 . 0) OJ No L 228, 4. 8, 1982, p. 1 . O OJ No L 162, 21 . 6. 1985, p. 1 . (4 OJ No L 335, 13 . 12. 1985, p. 56. 0 OJ No L 209, 31 . 7. 1987, p. 1 . No L 191 /2 Official Journal of the European Communities 22. 7. 88 Article 3 In accordance with the thkd subparagraph of Article 82 ( 1 ) of the Staff Regulations, the weighting to be applied to a pension where the recipient has established his residence in a third country shall be 100 . Article 4 In accordance with the seventh subparagraph of Article 41 (3) and Article 50 of the Staff Regulations, the weightings applicable to an allowance payable to a former official who has been retired and who has established his residence in a third country shall be 100. Article 5 In accordance with the second subparagraph of Article 2 (3) of Regulation (ECSC, EEC, Euratom) No 2150/82, the weighting applicable to the allowance payable to a former official whose service has been terminated under that Regulation and who has established his residence in a third country shall be 100. Article 6 In accordance with the second subparagraph of Article 3 (3) of Regulation (ECSC, EEC, Euratom) No 1679/85, the weighting applicable to the allowance payable to' a former official whose service has been terminated under that Regulation and who has established his residence in a third country shall be 100. Article 7 In accordance with the second subparagraph of Article 4 (3) of Regulation (ECSC, EEC, Euratom) No 3518/85, the weighting applicable to the allowance payable to a former official whose service has been terminated under that Regulation and who has established his residence in a third country shall be 100 . Article 8 In accordance with the second subparagraph of Article 4 (3) of Regulation (ECSC, EEC, Euratom) No 2274/87, the weighting applicable to the allowance payable to a former member of the temporary staff whose service has been terminated under that Regulation and who has established his residence in a third country shall be 100. Article 9 The weighting applicable to family allowances paid to a person other than the official, member of the temporary staff, former official or former member of the temporary staff under the Staff Regulations, the Conditions of Employment of other servants, or the Regulations referred to in Articles 5 to 8, where that person has established his residence in a third country, shall be 100. Article 10 1 . If the adoption of this Regulation results in the reduction of pecuniary rights, a compensatory allowance equal to the difference between the net amount received prior to the date of entry into force of this Regulation and the net amount due on that date shall be paid each month to :  the person entitled on that date to a pension under Annex VIII to the Staff Regulations,  the person entitled on that date to one of the allowances referred to in Articles 4 to 8 ,  the person to whom the family allowances referred to in Article 9 and payable on that date as long as that person retains entitlement to such allowances. 2. A person entitled to one of the allowances referred to in Articles 4 to 8 shall continue to benefit from the compensatory allowance referred to in paragraph 1 when he qualifies for a pension. The allowance shall then be adjusted in proportion to the pension . 3. In the event of the death of a person entitled to a compensatory allowance provided for under paragraph 1 , the allowance shall be payable to those entitled under him in proportion to the pension . 4. The allowances provided for under paragraph 1 may be adjusted in the light of changes in the pecuniary rights of the beneficiaries . 5. This Article shall remain applicable for as long as the person entitled retains his residence in a third country. 6. This Article shall apply by analogy to members of the - temporary staff. Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 10 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1988 . For the Council The President Y. POTTAKIS 22. 7. 88 Official Journal of the European Communities No L 191 /3 ANNEX Weightings applicable with effect from 10 October 1987 Country, of employment Weighting Country of employment Weighting Lesotho Liberia Madagascar Malawi Mali Mauritania Mauritius Mexico Morocco Mozambique Netherlands Antilles Niger Nigeria Norway Pakistan Papua New Guinea Rwanda Samoa Sao Tome Senegal Seychelles Sierra Leone Solomon Islands Somalia Sudan Suriname Swaziland Switzerland Syria Tanzania Thailand Togo Tonga Trinidad and Tobago Tunisia Turkey Uganda United States Vanuatu Venezuela Yugoslavia Zaire Zambia Zimbabwe 52,93 83,64 36.53 51.03 99,18 117,36 54,83 37.66 69.04 27.54 101,80 111,35 80,29 138,59 43,27 90,86 107,98 , 65,45 ' 0 115,16 162,35 120,35 81,91 38,13 98.05 111,50 47.06 144,15 198,65 39.67 53.86 105,24 105,13 '79,23 51,29 44,78 74,57 88,00 82,50 26,82 48,09 99.87 45,75 57,12 Algeria Angola Antigua Australia Austria Bahamas Bangladesh Barbados Belize Benin Botswana Brazil Burkina Faso Burundi Cameroon Canada Cape Verde Central African Republic Chad Chile China Comoros Congo Costa Rica C6te d'Ivoire Djibouti Egypt . Equatorial Guinea Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea Bissau Guyana Haiti India Indonesia Israel Jamaica Japan Jordan Kenya Lebanon 130,66 94,03 87,62 86.89 111.96 100,42 ( 48.00 87,70 81,85 93,03 55,88 60,21 89,57 93,32 106,55 80.01 84,40 139,40 141,75 46.12 51.36 129,39 120,88 64,60 128,08 147,55 49,97 112.97 75,32 58.13 146,28 57,72 44,62 84.37 44,46 83,93 42,64 78,96 39.90 59,64 83,10 66,90 160,21 84,88 62,22 29,27 (') Figure not available.